NOT PRECEDENTIAL

            UNITED STATES COURT OF APPEALS
                 FOR THE THIRD CIRCUIT
                      _____________

                         No. 10-1172
                        _____________

               UNITED STATES OF AMERICA

                               v.

                   LORENZO HARDWICK,
                               Appellant
                      _____________

                         No. 10-1280
                        _____________

               UNITED STATES OF AMERICA

                               v.

                        ALLEN RESTO,
                        a/k/a Tito Allen,
                                   Appellant
                        _____________

         Appeal from the United States District Court for
                    the District of New Jersey
              District Court Judge Robert B. Kugler
        Criminal Nos. 02-CR-684-005 and 02-CR-684-003

         Submitted Pursuant to Third Circuit LAR 34.1(a)
                        October 3, 2011

Before: McKEE, Chief Judge, FUENTES and COWEN, Circuit Judges

                   (Filed: November 21, 2011)




                               1
Brian S. O‟Malley, Esq.
P. O. Box 183
Haddon Heights, New Jersey 08035
       Attorney for Allen Resto

Paul A. Sarmousakis, Esq.
454-24th Street
P.O. Box 2
Avalon, New Jersey 08220-0002
      Attorney for Lorenzo Hardwick

Paul J. Fishman, Esq.
John E. Clabby, Esq.
United States Attorneys‟ Office
970 Broad Street
Newark, New Jersey 07102-2535
       Attorneys for Appellee

                                                  ____________

                                                   OPINION
                                                 _____________

McKEE, Chief Judge

          Lorenzo Hardwick and Allen Resto each appeal their convictions and the

sentences imposed following our remand. We previously affirmed their convictions, but

remanded for limited resentencing. See United States v. Hardwick, 544 F.3d 565 (3d Cir.

2008). For the reasons that follow, we will affirm the district court‟s refusal to broaden

the scope of the remand as requested by Hardwick and Resto at the resentencing, and we

will also affirm the sentences that the court imposed.1

                                                          I.




1
    We have jurisdiction to review a challenge to sentencing pursuant to 18 U.S.C. § 3742(a).

                                                           2
      In rejecting the majority of claims Appellants raised in their initial appeal, we

explained that we would nevertheless remand for re-sentencing on only one of the Counts

of conviction under 18 U.S.C. § 924(c), consistent with the Justice Department‟s policy

memorandum. Id. at 574-75.

      Despite that limitation, Hardwick and Resto insisted on making numerous

arguments that clearly exceeded the scope of the limited remand.2 However, the district

court correctly interpreted our judgment and limited the proceedings to resentencing for a

single violation of § 924(c) for both Hardwick and Resto.

      Hardwick now argues that the district court erred by limiting the resentencing to

Count V, by imposing a consecutive sentence on Count V, by using U.S.S.G. §

2D1.1(D)(1) and applying the first degree murder cross-over under U.S.S.G. §2A1.1, and

thereby imposing an unreasonable sentence.3

      Resto argues that the district court erred by not resentencing him on Count I, and

by applying the enhancements found in U.S.S.G. §§ 2A 1.1, and 2D1.1. He also argues




2
  In challenging their convictions, Hardwick claims a double jeopardy violation and a
nonunanimous jury, and Resto argues lack of jurisdiction pertaining to Count IV. Those
claims are clearly beyond the scope of the remand. The district court correctly ignored
them, and we will not address them either.
3
  Hardwick also attempted to present an ineffective assistance of counsel claim. It is
well established that claims of ineffective assistance of counsel are not entertained on
direct appeal, absent a narrow exception when the record is sufficient to allow a
determination of ineffective assistance of counsel. United States v. Haywood, 155 F.3d
674, 678 (3d Cir. 1998). Although Hardwick argues that we can decide this question as
a matter of law on the record before us, that is clearly not the case. Accordingly, we
refuse to address claims of ineffective assistance of counsel here.
                                             3
that the court erroneously calculated the amount of drugs attributable to him, erred in

calculating his criminal history, and imposed an unreasonable sentence.

                                                  II.

       It is well-established that the district courts do not have authority to deviate from

the specific mandate of an appellate court. See Briggs v. Pennsylvania R. Co., 334 U.S.

304, 306 (1948). The “trial court must „implement both the letter and the spirit of the

mandate, taking into account the appellate court‟s opinion and the circumstances it

embraces.‟” United States v. Kikumura, 947 F.2d 72, 76 (3d Cir. 1991). Absent change

of controlling law, new evidence, or error, the prior decision should continue to govern

the same issues in subsequent stages of the same case. Scheafnocker v. C.I.R., 642 F.3d

428, 433 (3d Cir. 2011). In addition, Appellants may not litigate issues that could have

been raised but were not raised on a prior appeal. Skretvedt v. E. I. DuPont De Nemours,

372 F. 3d 193, 203 (3d Cir. 2004).

       We have reviewed the sentencing hearing and find no error in the sentencing

procedure on remand. Moreover, the sentence that was imposed is certainly reasonable

given the seriousness of the criminal conduct and all of the other factors set forth in 18

U.S.C. § 3553(a). See 18 U.S.C. § 3553 (“A district court to which a case is remanded . . .

shall resentence a defendant in accordance with section 3553.”).

       We also reject Hardwick‟s attempt to derive some benefit from the Fair

Sentencing Act of 2010. That Act may not be “applied retroactively to authorize the

District Court to impose a sentence below the prescribed mandatory minimum prison



                                              4
term in effect at the time” of original sentencing. United States v. Reevey, 631 F.3d 110,

111 (3d Cir. 2010).

       For the reasons stated above, we affirm the district court‟s Judgments on Re-

Sentencing.




                                             5